internal_revenue_service number release date index number ------------------------------ ------------------------------- ------------------------------------ ------------------------------------- ---------------------------------------------- legend legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number --------------------- refer reply to cc ita b03 plr-108024-10 date date investors ------------------------------- corporation x ---------------------------------------- z ---------------------- date ---------------- date ----------------------- date ----------------- date ----------------------- country --------------------------------------- government ----------------------------------------------------------------- act -------------------------------------------------------- act ----------------------------- act ----------------------------------------- fund ----------------------------------------------- agency -------------------------------------------------- n ------ p --- plr-108024-10 q --- r ----------------------------------------------------------------------------------------------------------- dear ---------------- this is in response to your request for a ruling under sec_165 and sec_1231 of the internal_revenue_code dated date facts the investors are a series of trusts which are treated as partnerships for federal_income_tax purposes on date the investors purchased an aggregate investment of approximately n of the stock of corporation x on date government passed act which had the purpose of stabilizing the financial markets as part of that legislation government established the fund and the agency the fund and the agency are subject_to legal and substantive supervision by government financial department on date government passed act authorizing the nationalization of corporation x under act the fund first was required to buy the shares of corporation x with nationalization to take place only after fund had attempted to purchase the stock act authorized fund to squeeze out minority shareholders of a corporation if fund acquired a minimum ownership of p stock of such corporation in all other cases a majority shareholder is required to acquire a higher minimum ownership of q in addition act authorized fund to inject capital into targeted corporations in exchange for stock in order to dilute non-fund ownership in the corporation government and fund took the following steps in order to acquire of the stock of corporation x fund provided liquidity guarantees to corporation x in addition to support provided by the government central bank and a consortium of country financial institutions fund subscribed to new shares of corporation x out of authorized capital of the company by excluding the subscription rights of all other shareholders fund acquired additional shares of corporation x stock through a public_tender_offer public documents stated that shareholders who did not accept the public_tender_offer would become subject_to an expropriation of their shares at a lower price under the governing documents in place for the investors only a small percentage of the investors’ shares were sold in the public_tender_offer such shares are not the subject of this letter_ruling plr-108024-10 a second capital increase was approved that resulted in fund increasing its ownership in corporation x to at least p following which and pursuant to government legislation granting fund the legal right to do so with regard to corporation x it was resolved that all remaining corporation x shares not already owned by fund should be transferred to fund in exchange for cash compensation determined according to the corporate statutes of country and government in an amount equal to r the legislation granting fund this right to compel transfer of corporation x shares also provided for severe penalty provisions in the event of objection by minority shareholders on date pursuant to government court action the transfer of the shares to fund took effect under the transfer resolution for the squeeze out of minority shareholders including investors minority shareholders became entitled to a cash settlement payment from fund the amount of the cash settlement payment was determined in accordance with the provisions of act which provides that the minimum level of cash compensation is equal to r following the transfer of their shares to fund investors and certain other minority shareholders filed suits against corporation x in the courts of country requesting that their shares of stock in corporation x be returned to them the suits note that the provisions relating to the recapitalization and the related modifications to the squeeze-out rules were newly introduced into the law of country in the context of the measures aimed at stabilization of the financial markets and allege violations of the constitution of country and several articles of the z contract investors also filed suits against fund requesting additional compensation_for transferring their shares to fund investors request a ruling that they recognized a loss under sec_165 of the internal_revenue_code equal to the amount received in the transaction less their basis in the shares of corporation x and that under sec_1231 the loss is treated as a sec_1231 loss applicable law sec_165 of the code provides that any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise may be deducted sec_165 states that the basis for determining the amount of the deduction for any loss shall be the adjusted_basis provided in sec_1011 for determining the loss from the sale_or_other_disposition of property sec_1_165-1 of the income_tax regulations states that sec_165 provides that in computing taxable_income under sec_63 any loss actually sustained during the taxable_year and not made good by insurance or some other form of compensation shall be allowed as a deduction subject_to any provision of the internal revenue laws which prohibits or limits the amount of the deduction this deduction for plr-108024-10 losses sustained shall be taken in accordance with sec_165 and the regulations thereunder sec_1_165-1 of the regulations states that to be allowable as a deduction under sec_165 a loss must be evidenced by closed and completed transactions fixed by identifiable events and except as otherwise provided in sec_165 and sec_1_165-11 relating to disaster losses actually sustained during the taxable_year only a bona_fide loss is allowable substance and not mere form shall govern in determining a deductible loss sec_1_165-1 of the regulations provides that as to the year of deduction a loss shall be allowed as a deduction under sec_165 only for that taxable_year in which the loss is sustained for this purpose a loss shall be treated as sustained during the taxable_year in which the loss occurs as evidenced by closed and completed transactions and as fixed by indentifiable events occurring in such taxable_year sec_1_165-1 of the regulations provides that if a casualty or other event occurs which may result in a loss and in the year of such casualty or event there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of the loss with respect to which reimbursement may be received is sustained for purposes of sec_165 until it can be ascertained with reasonable certainty whether or not such reimbursement will be received whether a reasonable_prospect_of_recovery exists with respect to a claim for reimbursement of a loss is a question of fact to be determined upon an examination of all facts and circumstances whether or not such reimbursement will be received may be ascertained with reasonable certainty for example by a settlement of the claim by an adjudication of the claim or by an abandonment of the claim issue does investors’ filing of a suit against x in courts of country prevent the loss from being sustained in year sec_165 provides for the deduction of losses sustained during the taxable_year for which no compensation is received in the case of individuals sec_165 limits the deduction to losses_incurred in a trade_or_business or in any transaction entered into for profit in order to be deductible a loss must be evidenced by a closed and completed transaction fixed by identifiable events and actually sustained during the taxable_year 326_us_287 sec_1_165-1 a loss is only deductible for the taxable_year in which such loss is sustained sec_1_165-1 the determination of whether a loss occurred during a particular taxable_year is purely one of fact 524_f2d_888 9th cir affg t c memo a critical inquiry is to focus on the year that the taxpayer loses control_over and possession of the property at issue 274_us_398 plr-108024-10 whether a reasonable prospect for recovery exists with respect to a claim for reimbursement of the loss is a question of fact to be determined upon examination of all of the facts and circumstances whether or not such reimbursement will be received may be ascertained with reasonable certainty for example by a settlement of the claim by an adjudication of the claim or by an abandonment of the claim the determination of whether reasonable certainty exists as to reimbursement is an objective inquiry into the facts and circumstances surrounding the loss as of the close of the taxable_year in which the deduction is claimed see 326_us_287 ramsey scarlett co v commissioner 61_tc_795 aff'd 521_f2d_786 4th cir brown v commissioner tcmemo_1996_284 various cases and rulings discuss the timing of a loss caused by a seizure of stock by a foreign government such cases and rulings generally permit the loss in the year of the seizure finding that there was not a reasonable prospect for recovery_of the loss in spite of the purported existence of claims for reimbursement for example in united_states v s s white dental mfg co the supreme court held that a taxpayer creditor and stockholder of a corporation seized by the german government in could take a deduction for the loss of the taxpayer’s investment in the year of seizure even though in a later year the german government bound itself to make a payment to the taxpayer in respect of the seized property in fuchs v commissioner 413_f2d_503 2d cir a loss caused by the seizure of rental properties by the czechoslovakia government in was held to be deductible in notwithstanding that the taxpayer recovered a portion of her loss from a fund set up by the united_states government in see also 48_tc_711 revrul_62_197 1962_2_cb_66 discusses when a loss is permitted to u s taxpayers whose property was seized by the government of cuba it states it is the position of the service that acts of confiscation whether by way of seizure intervention in expropriation or similar taking of property by the cuban government constitute identifiable events which in light of all of the circumstances have resulted in closed and completed transactions notwithstanding promise of indemnification emphasis added an act of confiscation has occurred when the taxpayer has been deprived of ownership of property or the normal attributes of ownership such as receipt of income and control_over the operation or use of the property with little or no chance of being compensated therefore in revrul_75_121 1975_1_cb_70 the taxpayer’s domestic subsidiary s formed to own and operate property in a foreign_country was occupied by the government of that country contingent upon the investment of 100x dollars in capital improvements in s by the taxpayer secured_by the stock of s the ruling holds that there is a loss when the taxpayer after originally agreeing to make the investment later determined such investment to be unfeasible upon which the foreign government declared the stock of s to be forfeited revrul_76_41 1976_1_cb_52 which in part clarified revrul_75_121 stated that implicit in revrul_75_121 is the requirement that plr-108024-10 a seizure of stock in a domestic_corporation results in a loss for purposes of sec_165 sec_172 and sec_1231 only if the u s shareholder cannot expect to regain legal ownership of the stock through a u s court_proceeding in boehm v commissioner the court held that there was no prospect of recovery as to stock in a failing corporation in spite of a shareholders derivative suit that was filed against the corporation and its board_of directors the shareholders purchased stock for dollar_figure in by the corporation had sustained large losses and a receiver was appointed the shareholders instituted a stockholder’s derivative suit against the corporation and nine members of its board_of directors the suit was settled in and the shareholders took a loss for the stock at that time the court denied the loss holding that the stock had become worthless in a previous year even though the shareholders were pursuing a claim against the corporation the court determined that the shareholders had not shown that there was any value to the suit as there was no evidence in the stipulation of the merits of the suit the probability of recovery or any assurance of collection of an amount sufficient to pay the creditor’s claim and to provide a sufficient surplus for stockholders so as to give any real value to their stock u s pincite unlike the situation in rev ruls and the stock in this case is not stock in a u s subsidiary and investors cannot expect to regain legal ownership through a u s court_proceeding under the reasoning of boehm v commissioner the mere fact of having filed a suit to recover their shares does not automatically establish that there is a valid claim for reimbursement or recovery under boehm it is necessary to consider the merits of the suit including the probability of recovery in this case although investors have instituted a suit in the courts of country to regain their stock in view of the circumstances under which corporation x stock was transferred the investors have represented that they have no reasonable prospect of recovering their corporation x shares as a result of these legal actions instead the legal actions were intended as an incentive to fund to offer additional compensation_for the stock based upon this it is appropriate to consider the loss as sustained as of date when the stock was transferred to fund pursuant to the forced sale issue does the loss result from the involuntary_conversion of the stock into other_property or money under sec_1231 sec_1231 provides that the term sec_1231 loss means any recognized loss from a sale_or_exchange or conversion described in sec_1231 sec_1231 provides that sec_1231 gain means any recognized gain from the compulsory or involuntary_conversion as a result of destruction in whole or in part theft or seizure or an exercise of the power of requisition or condemnation or the threat or imminence thereof into other_property or money of property used in a trade_or_business or any capital_asset held for more than one year that is held in connection with a trade_or_business or a transaction entered into for profit plr-108024-10 sec_1_1231-1 of the regulations provides that for purposes of sec_1231 the terms ‘compulsory or involuntary conversion’ and ‘involuntary conversion’ of property mean the conversion of property into money or other_property as a result of complete or partial destruction theft or seizure or an exercise of the power of requisition or condemnation or the threat or imminence thereof revrul_72_1 1972_1_cb_52 situation holds that a taxpayer y owning stock in a foreign_corporation t may deduct the loss caused by the nationalization of the stock of t whose assets were located in the foreign_country when there was no reasonable prospect for payment of such compensation nor of recovery_of y’s interest in the corporation or indemnification by insurance or otherwise in addition the ruling notes that if the prospect for compensation is favorable but y is required as a condition to receiving compensation to enter into a formal contract of sale with country b in respect of y’s stock in t such a ‘sale’ will be viewed by the service as merely an agreement as to the amount of compensation to be paid for the involuntary_conversion of y’s stock revrul_75_121 holds that the taxpayer’s loss qualifies under sec_1231 when s a domestic subsidiary formed to own and operate property in a foreign_country was occupied by the government of that foreign_country contingent upon the investment of 100x dollars in capital improvements in s by the taxpayer the taxpayer agreed to make the investment but later determined such investment to be unfeasible and so notified the foreign government upon which the foreign government declared the stock of s to be forfeited with compensation under the pledged agreement generally a seizure for federal tax purposes occurs when a governmental authority enters into physical possession of property without authority of a court order with compensation to be determined later and is limited to the taking of property for public use revrul_79_269 1979_2_cb_297 an act of confiscation whether by way of seizure intervention in expropriation or similar taking of property occurs when a foreign government deprives a taxpayer of ownership of property or the normal attributes of ownership such as receipt of income and control_over the operation or use of the property with little or no chance of being compensated therefore revrul_62_197 1962_2_cb_66 clarified by revrul_64_149 1964_1_cb_233 modified by revrul_69_498 1969_2_cb_31 compensation may be received in some instances of seizure by a foreign government revrul_72_1 situation the expropriation or confiscation of property by a foreign government is considered a loss under and an involuntary_conversion for purposes of sec_1231 see revrul_72_1 1972_1_cb_52 see also revrul_62_197 situation at times forced sales of stock have been held to be involuntary_conversions however other cases and rulings have held that forced sales of stock do not qualify as involuntary_conversions in revrul_79_269 1979_2_cb_297 a sale of stock by a plr-108024-10 trustee in bankruptcy of a customer’s securities held in a margin_account of a bankrupt brokerage firm was not considered an involuntary_conversion sale of stock by one of two shareholders under a state deadlock statute was held not to be an involuntary_conversion 274_f2d_656 affg 31_tc_1168 american natural_gas co v u s ct_cl held that a sale of public_utility stock by sec order was not an involuntary_conversion the acquisition of stock in this case by fund was pursuant to the squeeze-out provisions of government law the circumstances of this sale differ from the cases cited above in which a forced sale was not considered an involuntary_conversion while the cases cited above resulted in the forced sale of stock pursuant to a government order those sales did not result in the acquisition by the government or a government controlled_entity of the stock and the stock was not acquired for a public purpose rather they resulted in another private party acquiring the stock in this case the forced sale resulted in acquisition of stock by fund an instrumentality of government for a public purpose the stabilization of the economy of country pursuant to the provisions of act described above fund first was required to buy the shares of corporation x with nationalization to take place only after fund had attempted to purchase the stock act authorized fund to squeeze out minority shareholders of a corporation if fund acquired a minimum ownership of p stock of such corporation in addition act authorized fund to inject capital into targeted corporations in exchange for stock in order to dilute non-fund ownership in the corporation as described above fund acquired p of the shares of corporation x on date all remaining corporation x shares not already owned by fund were transferred to fund in exchange for cash compensation this was pursuant to the express provisions of act described above which directed that fund should acquire the shares of corporation x either by purchase or by nationalization if necessary under revrul_72_1 this should be treated as an involuntary_conversion of the stock of corporation x through seizure or confiscation even though the stock was purchased under the laws of government and the shareholders of corporation x received compensation equal to r the terms of act make it clear that it was the intention of government to acquire the stock of corporation x for public purposes the provisions of act first instructed fund to acquire the shares through purchase and if that was not possible authorized the nationalization of corporation x therefore it is held that investors recognized a loss under sec_165 of the internal_revenue_code as of date equal to the amount received in the transaction less their basis in the shares of corporation x and that under sec_1231 the loss is treated as a sec_1231 loss except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-108024-10 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely christopher f kane chief branch income_tax accounting
